Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 1 of 35 Pageid#: 434




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Riclunond Division

 TYQUINE R. LEE, by and through is
 Guardian, TAKEISHA L. BROWN,


       Plaintiff,
 v.                                           Civil Action No. 3:19cv502

 VIRGINIA DEPARTMENT OF
 CORRECTIONS et al.,

       Defendants.

                             MEMORADUM OPINION

       Plaintiff Tyquine R.     Lee   ("Lee"} , by and through his legal

 guardian and mother, Takeisha Brown, brings this action under 42

 U.S.C. § 1983.     ECF No. 1118-9. 1     This matter is before the Court

 on DEFENDANT EVERETT MCDUFFIE, M.D.'S MOTION TO TRANSFER (ECF NO.

 38}   and Defendants'    MOTION TO TRANSFER VENUE       (ECF NO.   40)   (the

  "Transfer Motions") .   For the reasons set forth below, the Transfer

 Motions will be granted and the case will be transferred to the

 Western District of Virginia.

                 I. SUMMARY OF THE PERTINENT ALLEGATIONS

       Lee is a 26-year-old inmate currently incarcerated within the

 Virginia Department of Corrections.         Compl. 1 8.     Lee was placed




 1 42 u. s. C. § 1983 affords no substantive rights.      It merely
 provides a procedural vehicle for suing in federal court for
 violation of federal rights by persons acting under color of state
 law. See Amato v. City of Richmond, 875 F. Supp. 1124, 1132 (E.D.
 Va. 1994) (citing Albright v. Oliver, 114 S. Ct. 807, 811 (1994)).
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 2 of 35 Pageid#: 435




 in solitary confinement on May 26, 2016 at Red Onion State Prison

  ( "Red Onion"}    and remained in solitary confinement for over 600

 days.                    As a result of his confinement,            it is alleged

 that Lee "experienced a complete mental and physical collapse."

 Id.     Lee asserts that the Defendants "denied him urgently needed

 heath care"       and allowed Lee "to deteriorate until he lost the

 ability to communicate coherently."              ECF No. 45 at 1.          Red Onion

 is located in the Western District of Virginia.

         On October 21, 2019, the Court directed the parties to "brief

 their position on the propriety of transferring the present action

 to the Western Direct of Virginia pursuant to 28 U.S.C. § 140l(a}"

 in light of the decision in Nicholas Reyes v. Harold Clarke, et.

 al., Civil Action No. 3:-18cv611.            ECF No. 30 at 1-2.          On November

 11, 2019, the Defendants filed the Transfer Motions.                     Thereafter,

 Lee filed a consolidated reply           (ECF No.    45).     Accordingly,            the

 Transfer Motions are ripe for review.

    A. Alleged Acts and Omissions of the Defendants and the
       Defendants' Places of Residence

         1. Virginia Department of Corrections

         The   Virginia    Department    of     Corrections    ("VDOC"}          is    the

 executive      agency     responsible    for     operating     and       maintaining

 correctional      facilities    within Virginia.          Compl.     1    10.        VDOC

  "provides     supervision      and    control     over     state    correctional

 facilities      and     their   programs,"       which    issue      "regulations,


                                          2
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 3 of 35 Pageid#: 436



 policies,     directives,      and    operating             procedures        governing      the

 operation to state correctional facilities."                       Id.     VDOC is required

 by statute to maintain a clinical treatment program for certain

 prisoners within its custody.              Id.        VDOC has its regular place of

 business in Richmond, Virginia.                 Id.

       2 . Henry J. Ponton

       Henry J.    Ponton ("Ponton")             is the VDOC Regional Operations

 Chief for the Western District.             Compl. 111.                 Ponton has ultimate

 authority over decisions made by the Dual Treatment Team ("DTT"),

  "which reviews       solitary confinement classifications and mental

 health assessments to determine appropriate housing."                            Id.     Ponton

 has also been a member of the External Review Team {"ERT"), which

  reviews the decisions of the DTT.                    Id.     Ponton is being sued in

 his   individual      and   official      capacity.               His    regular   place      of

 business is in Roanoke, Virginia.                   Id.

       3. Denise Malone

       Denise    Malone      ("Malone")      is        the    Chief       of   Mental     Heal th

 Services for the VDOC.             Compl.       1   12.      In this role,         Malone is

  responsible    for    the supervision of all mental health clinical

  supervisors,     "including       the     supervisors             responsible         for   the

 provisions of mental health services at Red Onion."                              Id.     Malone

  is   "also    responsible     for       VDOC       mental        health      treatment      and

 associated      policies     and     procedures             and    for     the   appropriate

  classification of VDOC prisoners based on mental health needs."

                                             3
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 4 of 35 Pageid#: 437




 Id.    Additionally, Malone is a member of the ERT and is responsible

 for    handling    grievance         appeals,     for      approving         mental    health

 programs      at   VDOC        institutions,         and        for        supervising     and

 administering disciplinary actions                   for Qualified Mental Health

 Professionals.         Id.     Malone is being sued in her individual and

 official capacity.            Id.     Her regular place of business is in

 Richmond, Virginia.           Id.

        4. Jeffrey Kiser

        Jeffrey Kiser ("Kiser") is the Warden of Red Onion, where "he

 has    ultimate    responsibility over the                 care and custody of             the

 facility's prisoners'           including Mr. Lee" and was previously the

 Assistant Warden of Red Onion.                Compl. 113.          As Warden, Kiser has

  the   ultimate    authority         to    approve-or           delegate      authority     to

 approve-security-level classification of the facility's prisoners.

  Id.   Kiser is sued in his individual and official capacity.                              Id.

 His principal place of business is at Red Onion in Pound, Virginia.

  Id.

        5. Earl Barksdale

        Earl Barksdale         ( "Barksdale" )       is    the    former Warden of Red

 Onion.        Compl.    1     14.     As     Warden,       Barksdale         "had     ultimate

  responsibility        over    the    care    and        custody      of    the   facility's

  prisoners,     including Mr.         Lee."       Id.       Barksdale was           also   the

  Facility Unit Head of Red Onion,                 in which he had the ultimate

  authority to approve-or delegate authority to approve-security-

                                               4
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 5 of 35 Pageid#: 438




 level classifications of the facility's prisoners.                               Id.    Barksdale

 is sued in his individual and official capacity.                               Id.     His regular

 place    of     business    is    at     Baskerville               Correctional         Center     in

 Baskerville, Virginia.            Id.

         6. Arvil Gallihar

         Arvil    Gallihar    ( "Gallihar")             is    the    Chief      of     Housing     and

 Programs for Red Onion and has served on the DTT.                                    Compl.   1   15.

 Gallihar is sued in his individual and official capacity.                                         Id.

 His regular place of business is at Red Onion in Pound, Virginia.

 Id.

         7 . Amee B. Duncan

         Amee B. Duncan ("Duncan")             is the farmer Unit Manager of                        c-
 Building at Red Onion, where Lee was housed from January 2017 to

 January       2018.    Compl.     1     16.       In this           role,      Duncan     reviewed

 segregation classification decisions made by the                                     Institutional

 Classification Authority ("ICA"), "a team of staffers who conduct

 hearings to review the progress of individual prisoners through

 the     Step-Down     Program     as     well      as        their       ongoing       segregation

 classification."           Id.     Duncan         is        sued    in her      individual        and

 official capacity.          Id.    Her regular place of business is at Red

 Onion in Pound, Virginia.               Id.

         8. Larry Collins

         Larry R. Collins ("Collins") is a Unit Manager at Red Onion

 and Facility Unit Head designee.                        Compl.       1   17.     In this role,

                                               5
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 6 of 35 Pageid#: 439




 Collins     reviews   segregation decisions                 made    by    the     ICA.        Id.

 Collins is sued in his individual and official capacity.                                Id.   His

 regular place of business is at Red Onion in Pound, Virginia.                                 Id.

       9.    Walter Swiney

       Walter Swiney {"Swiney") is a Unit Manager at Red Onion and

 Facility Unit Head designee, "in which role he reviews segregation

 decisions made by the ICA."             Compl.       1   18.     Swiney is sued in his

 individual and official capacity.                     Id.        His regular place of

 business is at Red Onion in Pound, Virginia.

       10.    Michael Younce

       Michael Younce {"Younce") is a Unit Manager at Red Onion and

 Facility Unit Head Designee.                Compl.    1    19.     In this role, Younce

 reviews segregation decisions made by the ICA.                             Id.     Younce is

 sued in his individual and official capacity.                            Id.      His regular

 place of business is at Red Onion in Pound, Virginia.                              Id.

       11.    Justin W. Kiser

       Justin W.       Kiser   is   a    "former          ICA member        at     Red     Onion,

 responsible     for   reviewing        and    recommending"          Lee's        segregation

 classification.        Compl.      1   20.         Justin Kiser          is      sued    in his

 individual and official capacity.                    Id.       His last known regular

 place of business is at Red Onion in Pound, Virginia.                              Id.

       12.    Roy Sykes

       Roy    Sykes     {"Sykes")       is     an     ICA       member     at      Red     Onion,

 "responsible for reviewing and recommending                         [Lee's]       segregation

                                              6
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 7 of 35 Pageid#: 440




 classification."       Compl.    1    21.           Sykes is sued in his individual

 and official capacity.             Id.      His last known regular place of

 business is at Red Onion in Pound, Virginia.                             Id.

       13.   Gary Adams

       Gary Adams    ("Adams")        is a former ICA member at Red Onion,

  "responsible for reviewing and recommending                             [Lee's]   segregation

 classification."       Compl.    1    22.           Adams is sued in his individual

 and official capacity.             Id.      His last known regular place of

 business is at Red Onion in Pound, Virginia.                             Id.

       14.   James D. Lambert

       James D. Lambert ("Lambert") is an ICA member at Red Onion,

  "responsible for reviewing and recommending                             [Lee's]   segregation

 classification."       Compl.   1     23.       Lambert is sued in his individual

 and official capacity.          Id.       His regular place of business is at

 Red Onion in Pound, Virginia.               Id.

       15.   Terrence Huff

       Terrence     Huff     ("Huff")            is     a     Qualified         Mental   Health

  Profession and VDOC employee.              Compl.          1    24.     Huff is sued in his

  individual and official capacity.                         Id.         His   regular place of

 business is at Red Onion in Pound, Virginia.                             Id.

       16.   D. Trent

       D. Trent ("Trent") is a Qualified Mental Health Professional

 and VDOC employee.        Compl.      1   25.        Trent is sued in his individual



                                                 7
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 8 of 35 Pageid#: 441




 and official capacity.                 Id.   His regular place of business is at

 Red Onion in Pound, Virginia.                 Id.

       17.       Everett McDuffie

       Everett McDuffie            ("McDuffie")      is a psychiatrist.            Compl.    1
 26.      McDuffie contracts with the VDOC                    to provide psychiatric

 services to prisoners at Red Onion.                  Id.     McDuffie is sued in his

 individual capacity.             Id.    He maintains a regular place of business

 at Red Onion.           Id.

    B. Solitary Confinement and the Step-Down Program

       When deciding the Transfer Motions, the Court is obligated to

 accept,         as     true,     all     well-pleaded,       non-conclusory        factual

 allegations.            The Complaint is quite specific and the factual

 allegations recited herein are accorded the respect called for in

 analyzing the Motions to Transfer.

       Red Onion is a supermax prison located in Pound, Virginia.

 Compl.    1     27.    Red Onion is "designed to impose an environment of

 complete         isolation       and    control,    including       the    placement       of

 hundreds of its prisoners in solitary confinement."                         Id.

           1. VDOC Policies Regarding Medical Care for Prisoners in
              Solitary Confinement

       The Complaint alleges that "Defendants' inaction in the face

 of [Lee]'s severe mental illness was contrary to VDOC policies."

 Compl.      1    65.      VDOC    policy     requires      the   " [a] cti ve   screening,

 monitoring and proactive management of prisoners who are at risk


                                                8
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 9 of 35 Pageid#: 442



 of deteriorating in solitary confinement."            Id.    Specifically,

 VDOC Operating Procedures require that:

             a. Offenders should be screened by a Qualified
             Mental Health Professional(QMHP) before their
             placement or within one working day after
             placement in special housing so any "at risk"
             offenders may be identified.
             VDOC Operating Policy 720.1, § IV.C.
             b.   Institutions   "systematically identify,
             monitor, and manage offenders" who are at risk
             of deterioration. VDOC Operating Policy 730.5,
             § IV. C.1.
             c. QMHP should recommend removal from solitary
             confinement if "that placement . . . may have
             a deleterious effect on an offender's mental
             health." VDOC Operating Policy 730.5,        §
             IV. C.1.
             d. Offenders with serious mental illnesses
             must be moved out of solitary confinement
             within 28 days and placed in one of four
             housing options designed to provide mental
             health care. VDOC Operating Procedure 861.3 §
             IV.B.4.
             e. Any offender with identified mental health
             problems who is placed in special housing
             should be monitored according to specified
             health service procedures. VDOC Operating
             Procedure 861.3 § V.C.2.
             f. No of fender will be denied necessary or
             proper medical, dental, or mental health care
             while in special housing. VDOC Operating
             Procedure 861.3 § V.C.4.
             g. A QMHP will personally interview any
             offender remaining in special housing for more
             than 30 days, and if confinement continues for
             more than 30 days, any offender with an
             identified mental health need shall receive an
             assessment at least once a month, or more
             frequently    if prescribed by the      Health
             Authority. VDOC Operating Procedure 861. 3 §
             V.C.12.




                                       9
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 10 of 35 Pageid#: 443



  Id.    The Complaint asserts that,               in practice, the mental health

  screenings      and     evaluations        at     Red   Onion    are   cursory       and

  ineffective.      Id. , 66.

           2. The Step-Down Program

         In 2011,    the VDOC implemented a Step-Down Program meant to

  allow prisoners in solitary confinement "to earn privileges and

  eventually work their way out of solitary by completing a series

  of assignments."        Compl., 76.        Under the Step-Down Program, there

  are    two   pathways:       Intensive      Management      ("IM")     and     Special

  Management ( "SM" ) .      Id. ,   78 .     For those in the SM track of the

  program,     such privileges       "may eventually         include     a    return    to

  general population."         Id.   However, for prisoners, such as Lee, in

  the IM track,         there is no possibility of returning to general

  population.     Id.    "Irrespective of the track, prisoners in solitary

  confinement who wish to earn additional privileges must,                         among

  other requirements,        complete the so-called               'Challenge Series.'

  That   series     consists    of   seven workbooks         which prisoners        must

  complete."      Id.

         VDOC policy requires "a due process hearing by the Institution

  Classification Authority           (ICA)        prior to placement         in solitary

  confinement and reviews by the ICA of the prisoner's status every

  90 days."     Id. , 77.      The role of the ICA is

               to review the progress of prisoners through
               the Step-Down Program as well as their-on
               going segregation classification. A reporting

                                             10
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 11 of 35 Pageid#: 444




                    staff member makes a recommendation as to
                    whether a prisoner should be retained in
                    solitary confinement.   The ICA then conducts
                    an internal review of the staff member's
                    recommendation before adopting it.        All
                    interim segregation reviews are also reviewed
                    by the Facility Unit Head or his or her
                    designee.

  Id.   ,r    82.    In addition to review by the ICA,

                    at least three other administrative bodies
                    have a role in reviewing a prisoner's status.
                    The Building Management Committee, comprised
                    of mental health and correctional staff with
                    direct knowledge of the prisoners in their
                    custody, makes recommendations to the ICA
                    regarding assignment of prisoners to privilege
                    levels. There is also a Dual Treatment Team
                    (DTT), responsible for reviewing solitary
                    confinement    classifications    and   making
                    recommendations as to whether prisoners are
                    properly classified, and a biannual External
                    Review Team (ERT), which reviews the decisions
                    of the DTT.

  Id.    ,r    83.        According      to    Lee,      although   the   VDOC   established

  procedures for reviewing an inmate's solitary confinement status,

  these reviews, in practice,                  "are little more than rubber stamps"

  and do not record a prisoner's progress through the Step-Down

  Program.          Id.   ,r   77.   Additionally, Lee asserts that the VDOC Step-

  Down Program "failed to make any accommodations for mentally ill

  prisoners          like      Mr.   Lee,     who   became    incapable     of   effectively

  communicating verbally or in writing when his placement in solitary

  confinement exacerbated his mental illness.                       Rather than providing

  Mr. Lee with a pathway out of solitary confinement,                            the program



                                                    11
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 12 of 35 Pageid#: 445




  became an obstacle that he could not hope to overcome."                                      ECF No.

  45 at 2.

     C. Conditions of Confinement Specific to Lee

          In October 2011,                    Lee was     convicted of a            series of armed

  robberies.             Compl.          1     47.   Following            his    sentencing    for   the

  robberies,            Lee    was       initially        held       at   Powhatan       Reception   and

  Classification Center and later transferred to Sussex I                                        State

  Prison.         Id.    1    49.       On September 18, 2015, Lee was transferred to

  Red Onion.            Id.     On May 26, 2016, following an e-mail intercepted

  from Lee that was interpreted as a threat towards a correctional

  officer         at     another              facility,        Lee    was       placed    in   solitary

  confinement.            Id.       1   SO.

          While in solitary confinement

                   Prisoners are supposed to be taken to shower
                   three times a week and allowed one hour of
                   recreation   five   times   a  week.   During
                   recreation, prisoners are alone in a cage the
                   size of a parking space. A prisoner must
                   submit to a body cavity search before leaving
                   his cell, and during the brief time he is
                   allowed out, he is shackled and escorted by
                   two guards. Besides infrequent medical exams,
                   these interactions with guards are the only
                   time a prisoner is solitary confinement will
                   feel the touch of another human being.

  Id.   1   30.    Lee asserts that, despite these guidelines, during

  his time in solitary confinement, he almost never left his

  cell.      Further, Lee alleges that:

                   There were periods when the guards only took
                   him to shower once a month, and he spent an

                                                          12
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 13 of 35 Pageid#: 446




                  hour in the recreation cage only once every
                  two to three weeks. On occasions when he was
                  allowed a phone call, guards would bring an
                  ear piece to his cell instead of taking him to
                  the phone, and often the ear piece did not
                  work. He did not have any out-of-cell visits
                  with medical personnel; any check-ups were
                  brief encounters through the cell door.    The
                  limited human contact that Mr. Lee had was
                  often    hostile.     Correctional    officers
                  responded to Mr. Lee's symptomatic behavior by
                  trying to provoke him with threatening
                  language and subduing him with chemical
                  agents. Correctional officers maced Mr. Lee
                  approximately     25    times    during    his
                  incarceration in solitary confinement in
                  response to Mr. Lee's complaints the food, the
                  filthiness of his cell, and other intense
                  frustrations of life in solitary confinement.
                  Mr. Lee became fearful of the correctional
                  officers, and during one visit with his
                  Mother, Mr. Lee told her to stop asking
                  questions about his well-being, because it
                  would cause the guards to retaliate.    Prison
                  employees delivered Mr. Lee's meals through a
                  slot in the door and ate alone in his cell,
                  like   all   other   prisoners   on   solitary
                  confinement in Red Onion. The food was often
                  inedible, and sometimes infested with dirt,
                  insects, and maggots. Other times guards
                  neglected to give him anything to eat. During
                  his time in solitary confinement, Mr. Lee
                  weight dropped from 174 to 140 pounds.

  Id .   ,r ,r   3 0 - 33 .    Additionally,           during his solitary confinement,

  human interaction inside the prison was reduced to a bare minimum

  and     Lee's        contacts           with   the     outside   world   were   severely

  constrained.           Id.   ,r   35.

     D. Lee's Deteriorating Mental Health

          Lee "has suffered from mental illness since childhood. He was

  diagnosed with ADHD at the age of five and placed on medication.

                                                   13
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 14 of 35 Pageid#: 447




  Social Security records identify Mr. Lee as 'disabled,' with his

  disability beginning at the age of eight. From the ages of eight

  to ten,     he was hospitalized four times for behavior associated

  with his mental illness. "                Compl.        1   46.         Lee's mental illness

  allegedly     led   to        behavior         problems,         including             his   criminal

  activity.     Id.   1   47.

        Within two months of his placement in solitary confinement,

  Lee began exhibiting psychotic symptoms.                              Id.    1   51.    Namely, Lee

  began:

               speaking in numbers. Whereas previously he
               showed no difficulty in signing his name, on
               a July 22, 2016 ICA Hearing Notification Form,
               Mr. Lee's signature was a nonsensical string
               of letters. He signed the same type of form in
               the same manner on November 27, 2017, this
               time adding below the signature line an
               incoherent list of numbers and random words.
               Rather than recognize this writing as a sign
               of severe mental illness, a Red Onion official
               simply wrote "Refused to sign" across the top
               of the signature line.

  Id.   Despite these symptoms, Lee was held in solitary confinement

  without any mental health treatment from May 2016 to January 2018,

  for a total of twenty months.                     Id.       1   52.         Lee's "descent into

  psychosis     was   precipitated           and       dramatically                worsened     by   his

  confinement at Red Onion."                Id.

        The impact of solitary confinement on Lee's mental illness

  was allegedly made worse by the misconduct of the officers and

  staff at Red Onion.            Id.   1   54.     On January 17, 2017, Lee received


                                                  14
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 15 of 35 Pageid#: 448




  a disciplinary infraction for "refusal to submit to a drug test"

  and was penalized by being unable to have visitors for six months.

  Id.   1   55.

           On January 17, 2018, the ICA recommended Lee be transferred

  to a different facility.                      Id.   1   58.     An evaluation conducted later

  in January revealed that Lee's mental health had significantly

  deteriorated.                Id.         "Dr.       McDuffie         diagnosed            Mr.    Lee    with

  schizophrenia          and         an     unspecified            personality              disorder,      and

  recommended placement                    at    Marion         Correctional        Treatment            Center

  ( "MCTC" ) . "     Id.         Following this recommendation,                          on January 31,

  2018, Lee was transferred to MCTC and underwent an intake interview

  the following day, in which it was "observed that [Lee] had lost

  all      sense    of     his       own    identity,            his    family,         or    his    present

  circumstances.           He did not understand why he had been transferred

  to MCTC."        Id.     1   60.    Evaluations conducted in the following weeks

  revealed that Lee's mental health had significantly deteriorated.

  Id.       Many of the harms Lee suffered as a result of his solitary

  confinement, including his "spontaneity of speech" persisted "long

  after [Lee] transferred out of Red Onion."                                 Id.    1   62.

           Lee's mental health "eventually began to improve as a result

  of the treatment he received at                               [MCTC] . "    Id.       1    94.    Lee was

  transferred to Greensville Correctional Center                                        ("Greensville") ,

  where he was in general population and in conditions beneficial to

  Lee' s     mental heal th. "              Id.       However,         following a dispute with

                                                          15
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 16 of 35 Pageid#: 449



  another inmate at Greensville, Lee was transferred to Wallens Ridge

  State      Prison     ( "Wal lens   Ridge" ) ,   where     his   mental    heal th   has

  continued to decline.           Id.   1   95.    The Complaint asserts that:

                absent the level of medical care necessary to
                manage his condition, Mr. Lee's mental illness
                is very likely to lead to behavioral issues.
                VDOC' s policy and practice, as implemented
                both at Red Onion and Wallens Ridge, is to
                respond to behavioral issues by placing
                prisoners in solitary confinement, even when
                the behaviors are the result of mental
                illness. As a result, it is nearly certain
                that absent prospective relief by this Court,
                Mr. Lee will be placed in solitary confinement
                again in the future. Lee cannot be placed in
                solitary confinement without a substantial
                risk of a serious deterioration of his mental
                health.

  Id.   11   96-98.

     E. Lee's Claims

          Lee alleges that the           "Defendants systematically failed to

  meaningfully implement VDOC programs and policies that should have

  afforded      [Lee]      periodic      reviews        of   placement      in   solitary

  confinement" and that "[t] he harms that [Lee] suffered were greatly

  exacerbated as a result."             Compl.     1   75.   Lee raises the following

  causes of action in his Complaint.

          1. Count I: Violation of the Eighth Amendment of the United
                   State Constitution- Conditions of Confinement

          Lee alleges that Defendants Ponton, Malone, Kiser, Barksdale,

  Gallihar,     Duncan,      Collin,    Swiney,        Younce,   Justin Kiser,    Sykes,

  Adams, Lambert, Huff, and Trent, in their individual and official


                                              16
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 17 of 35 Pageid#: 450




  capacities, and McDuffie, in his individual capacity, deprived him

  of "the minimal civilized measure of life's necessities, including

  by holding him for over 600 days in conditions that destroyed his

  physical and psychological health."                Compl.    ,r   100.     Specifically,

  Lee asserts that his solitary confinement at Red Onion caused "an

  ongoing      mental    health     crisis    that       precipitated         his     extreme

  physical and mental deterioration. The harm continued long after

  his release from Red Onion and may be permanent.                     Mr. Lee requires

  ongoing pharmacological intervention in a treatment setting."                                  Id.

  ,r   101.

          As   to each Defendant,        Lee further alleges               that each "was

  individually aware that long-term solitary confinement causes and

  exacerbates mental illness. Nevertheless, Defendants held Mr. Lee

  in     solitary     confinement    despite       the    obvious      and     devastating

  consequences to Mr. Lee's mental and physical health."                        Id.        ,r   102.

          2. Count II: Violation of the Eighth Amendment of the United
                States Constitution-Failure to Provide Medical Care

          The Complaint alleges that,              "Almost immediately after his

  placement      in   solitary     confinement,       Mr.     Lee    began     to     display

  symptoms      of    serious      mental    illness        that     required         medical

  treatment.      Mr. Lee's condition amounted to a serious medical need

  that was so obvious that even a lay person would easily recognize

  the     necessity     for    a   doctor's        attention."             Compl.     ,r        113.

  Accordingly,        Lee     contends      that     Defendants        Malone,             Kiser,


                                             17
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 18 of 35 Pageid#: 451




  Barksdale,       Huff,    and Trent,     in    their    individual   and official

  capacities, and McDuffie, in his individual capacity,

                  acted with deliberate indifference to [Lee's]
                  serious medical needs by failing to provide
                  him with any treatment whatsoever for over 600
                  days, and by failing to take any steps to
                  effectuate    his   release    from   solitary
                  confinement, during which time Mr. Lee's
                  physical   and    mental   health   completely
                  deteriorated.

  Id. 1J 114.

            3. Count III: Violation of Procedural Due Process Rights
              Under the Fourteenth Amendment to the U.S. Constitution

        Lee asserts that he:

                  has a protected liberty interest in avoiding
                  continued prolonged and indefinite solitary
                  confinement. This liberty interest arises from
                  (1) the VDOC regulations mandating periodic
                  review     of   long-term   segregation status,
                  including the Segregation Reduction Step-Down
                  Program and VDOC Operating Procedure 830 .A,
                  and    (2)    the   conditions   of   Mr.  Lee's
                  confinement,      which   cause   atypical   and
                  significant hardship in comparison to the
                  general prison
                  population.

  Compl.    ,r   122.     Accordingly, Lee alleges that Defendants Ponton,

  Malone,        Kiser,    Barksdale,    Gallihar,       Duncan,   Collins,   Swiney,

  Younce, Justin Kiser, Sykes, Adams, and Lamber, in their individual

  capacities

                  failed to provide meaningful proceedings to
                  determine the continued propriety or necessity
                  of Mr. Lee's solitary confinement. Defendants
                  failed to articulate any legitimate basis to
                  Mr. Lee for why he remained in solitary
                  confinement and failed to provide him a

                                            18
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 19 of 35 Pageid#: 452




                  meaningful   opportunity   to   contest   his
                  placement. Instead, Defendants rubberstamped
                  decisions to retain Mr. Lee in solitary
                  confinement via    rote  repetition without
                  providing a reasoned decision based on Mr.
                  Lee's current level of risk or assessment of
                  his mental health. Far from providing due
                  process, these reviews were no more than a
                  pretext for Mr. Lee's indefinite detention in
                  solitary confinement.

  Compl. 11 124.

          4. Count IV: Violation of the Americans with Disabilities
                                      Act

        Lee states that          " [h] is serious mental            illness,    even when

  mitigated        through   medical       treatment,         constitutes       a    mental

  impairment that substantially limits him in several major life

  activities,        including    but    not        limited   to    learning,       reading,

  concentrating,        thinking,       communicating,        and     interacting       with

  others."        Compl. 1133.      Lee alleges that the VDOC

                  failed   to accommodate Mr.     Lee's mental
                  disabilities and denied him the benefits and
                  services of their facilities by reason of his
                  mental disability by, among other things,
                  holding Mr. Lee in solitary confinement for
                  over 600 days despite and because of his
                  mental impairment, failing to provide him
                  alternate means to progress out of solitary
                  confinement, and failing to account for his
                  disability in period reviews of his placement
                  in solitary confinement.

  Id. 1135.

             s.   Count V: Violation of the Rehabilitation Act of 1973

        Lee alleges that the VDOC



                                               19
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 20 of 35 Pageid#: 453



                [v]iolate[d]   the   Rehabilitation   Act   by
                discriminating against Mr. Lee solely on the
                basis of his disability.      VDOC fails to
                reasonably accommodate Mr. Lee's disability
                by, among other things, holding Mr. Lee in
                solitary confinement for over 600 days despite
                and because of his mental impairment, failing
                to provide him alternate means to progress out
                of solitary confinement,     and failing to
                account for his disability in period reviews
                of his placement in solitary confinement.

  Compl.   1   141.

                          6. Count VI: Medical Malpractice

     Lee states that:

                The applicable standard of care is Virginia
                requires, at a minimum, that treating medical
                professionals avoid significant delay in the
                onset of treatment for individuals exhibiting
                psychotic symptoms, because delay increases
                the likelihood that the individual's baseline
                functioning will have deteriorated to the
                point that the possibility of optimal recovery
                is severely limited.

  Compl. 1147.        Based on this standard, Lee alleges that Defendants

  Trent, Huffy and McDuffie failed:

                to provide any medical treatment, medication,
                referral    for    further    evaluation,   or
                recommendation for a transfer out of solitary
                confinement for a period of a year and a half,
                during which time Mr. Lee was exhibiting
                severe symptoms of mental illness, constitutes
                grossly negligent and/or wanton and reckless
                misconduct.

  Id. 1148.




                                       20
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 21 of 35 Pageid#: 454



           7. Count VII: Intentional Infliction of Emotional Distress

        Lee asserts that Defendants Ponton, Malone, Kiser, Barksdale,

  Gallihar,       Duncan,     Collins,    Swiney,    Younce,    Justin Kiser,    Sykes,

  Adams, Lambert, Huff, Trent, and McDuffie

                  individually and collectively, in holding Mr.
                  Lee in solitary confinement for over a year
                  and a half was intentional and/or reckless,
                  and constitutes behavior so outrageous in
                  character, and so extreme in degree, as to go
                  beyond all possible bounds of decency, and to
                  be   regarded  as   atrocious,  and   utterly
                  intolerable in a civilized society.

  Compl.     ~   151.


                 II. STANDARD FOR DECIDING THE TRANSFER MOTIONS

        28 U. s. c.       §   1404 (a),   which permits the transfer of civil

  actions, provides that:

                  For the convenience of parties and witnesses,
                  in the interest of justice, a district court
                  may transfer any civil action to any other
                  district or division where it might have been
                  brought or to any district or division to
                  which all parties have consented.

        To       determine     whether    a   §    1404(a)     transfer   of   venue    is

  appropriate, "a district court must make two inquiries: ( 1) whether

  the claims might have been brought in the transferee forum,                          and

  (2) whether the interest of justice and convenience of the parties

  and witnesses justify transfer to that forum."                      Koh v. Microtek

  Int'l,     Inc.,      250 F. Supp. 2d 627,        630   (E.D. Va.   2003); see also




                                              21
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 22 of 35 Pageid#: 455



  Seaman v.       IAC/InterActiveCorp,             Inc.,     No.    3:18-cv-401,            2019   WL

  1474392, *3 (E.D. Va. Apr. 3, 2019).

          The party seeking           transfer of venue bears                    the   burden of

  showing that the transfer is warranted.                      Beam Laser Sys., Inc. v.

  Cox Commc'ns,       Inc.,      117 F.      Supp.        2d 515,    518    (E.D.      Va.    2000)

  (citation omitted}.            However,         " [t] he transfer of a case can be

  accomplished sua sponte."               Am. Int'l Specialty Lines Ins. co. v.

  A.T. Massey Coal Co.,           628 F. Supp.            2d 674,     685    (E.D. Va.        2009)

  (citing Jensen v.            Klayman,      115    F.    App' x    634,    635-36      (4 th Cir.

  2004)).     Once a court determines that transfer is possible,                                   the

  court must "consider and balance" four factors to determine whether

  transfer is warranted:              "(1)   the weight accorded to plaintiff's

  choice     of     venue;      {2}     witness        convenience         and     access;         (3)

  convenience of the parties; and (4) the interest of justice." Trs.

  Of the Plumbers & Pipefitters Nat. Pension Fund v. Plumbing Servs.,

  Inc.,     791   F.3d   436,     444     (4 th    Cir.     2015)    (citations        omitted}.

  Ultimately, "[t]he decision whether to transfer an action pursuant

  to§ 1404(a)       'is committed to the sound discretion of the district

  court.'" BHP Int'l Inv. Inc. v. OnLine Exch., Inc., 105 F. Supp.

  2d 493,     498     (E. D.    Va.    2000}       (quoting Verosol          B. V.     v.    Hunter

  Douglas, Inc., 806 F. Supp. 582, 591 (E.D. Va. 1992)).




                                                  22
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 23 of 35 Pageid#: 456




       A. The Action Could Have Been Brought in the Western District of
          Virginia

          The first step of the transfer analysis, which requires that

  both venue and jurisdiction with respect to each defendant be

  proper in the putative transferee district, looks to whether the

  action could have originally been brought in the Western District

  of Virginia.         Koh, 250 F. Supp. 2d at 630; Hengle, 2018 WL 3016289,

  at    *5.     Neither party disputes         that   the case could have been

  brought in the Western District.

       B. The Section 1404(a) Factors Weigh in Favor of Transfer

          In the second step of the§ 1404(a) transfer analysis, a court

  must weigh the following factors:              " ( 1)   the weight accorded to

  plaintiff's choice of venue;           (2) witness convenience and access;

  (3) convenience of the parties; and (4) the interest of justice."

  Trs. of the Plumbers & Pipefitters Nat. Pension Fund, 791 F. 3d at

  444 (citations omitted).          On balance and considering these factors,

  the§ 1404(a) analysis supports transfer to the Western District

  of Virginia.

          1. Lee's Choice of Forum

          "As a general rule, a plaintiff's 'choice of venue is entitled

  to     substantial       weight   in   determining       whether     transfer   is

  appropriate.'"          Trs. of the Plumbers & Pipefitters Nat.           Pension

  Fund,       791 F.   3d at 444    (quoting Bd.      of Trs.   v.   Sullivant Ave.

  Props., LLC, 508 F. Supp. 2d 473, 477 (E.D. Va. 2007)).                  "But, if


                                          23
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 24 of 35 Pageid#: 457




  the plaintiff's choice of forum is neither the nucleus of operative

  facts nor the plaintiff's home forum,                 the plaintiff's choice is

  accorded less weight." Seaman v.               IAC/InterActiveCorp,             Inc.,   No.

  3:18-CV-401, 2019 WL 1474392, at *4 {E.D. Va. Apr. 3, 2019) {citing

  Intranexus, Inc. v. Siemens Med. Sols. Health Servs. Corp., 227 F.

  Supp. 2d 581, 583 {E.D. Va. 2002)).

        Lee's home forum is in the Eastern District.                       For purposes of

  venue,   "a person is a resident only where he is a citizen and

  domiciled, or where he makes his home; residence does not arise

  out of a transitory abode or out of a temporary sojourn in a place

  other than that of residence or domicile."                    Koh v. Microtek Int'l

  Inc., 250 F. Supp. 2d 627, 634 {E.D. Va. 2003).                          For a prisoner,

  "A rebuttable presumption exists that a prisoner does not acquire

  a new domicile in the state of his incarceration, but retains the

  domicile he had prior to his incarceration.                   11
                                                                       Goad v. Gray, No.

  3:10cv326,    2010   WL   4735816,        at    *1    {E.D.        Va.   Nov.   15,   2010)

  {citations omitted) .      Before he was incarcerated,                      Lee lived in

  Portsmouth, Virginia with his mother and sister.                         ECF No. 45 at 3.

  Thus, the Eastern District is Lee's home forum and Lee's choice of

  forum should be given weight.

        On the other hand, while the Eastern District is Lee's home

  forum,   it is clear that the Western District of Virginia is the

  "nucleus of operative facts.         11
                                                 Defendants maintain that Lee's

  Complaint    bears   little   relation           to    the    Eastern       District     of

                                            24
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 25 of 35 Pageid#: 458




  Virginia.     ECF No. 3 9 at 7 .   In response, Lee attempts to frame

  the Complaint not as an attack on "how the [Step-Down] program was

  applied at Red Onion" but "deficiencies in the                   [VDOC' s]   policy

  itself" as formulated and deployed in the Richmond.                ECF No. 45 at

  9.   But Lee's argument is a failing one.             Similar to the claims in

  Reyes, Lee's constitutional and statutory claims

               do not rest only, or even heavily, upon facial
               challenges to Defendants' policies that may
               have been formulated in the Eastern District
               of Virginia. Instead, the nucleus of operative
               facts for Reyes' claims relies extensively
               upon the specific misconduct of Defendants and
               other individuals in the Western District of
               Virginia.

  Reyes v. Clarke, No. 3:18cv611, 2019 WL 4195344, at *10 (E.D. Va.

  Sept. 4, 2019).

        As    the   Defendants    point        out,    "the    Complaint     includes

  allegations about      all aspects      of     [Lee's]      incarceration at Red

  Onion, including treatment from correctional officers, the food,

  the lack of human interaction,           the lack of sensory and mental

  stimulation, the lack of out-of-cell programming, and the lack of

  mental health treatment."        ECF No. 39 at 10.            For example, Lee's

  Eighth     Amendment   claims   relies        on    Defendants   Malone,     Kiser,

  Barksdale, Huff, Trent, and McDuffie's allegedly deliberate acts

  of indifference to Lee's serious mental health needs, actions which

  occurred entirely within the Western District of Virginia.                   Compl.

  11112-119.


                                          25
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 26 of 35 Pageid#: 459




        Lee's Eighth Amendment and Fourteenth Amendment claims based

  on his solitary confinement do not rest upon a facial reading of

  the VDOC regulations that were approved in Richmond but focus on

  the conditions of solitary confinement specific to Lee at Red

  Onion.   As the Court previously pointed out,

               Although supervisory officials in the Eastern
               District of Virginia ultimately may bear some
               liability for allegedly inadequate oversight,
               the nucleus of operative facts for those
               claims rests squarely in the Western District
               of Virginia.

  Reyes,   2019 WL 4195344,         at    * 11.      The allegations within the

  Complaint are premised on the individual actions of the Defendants,

  not on the deficiencies in the VDOC policy as a whole.                   Thus, the

  nucleus of operative facts that form the basis for Lee's claims is

  the Western District.          Given the pleadings, Lee's choice of forum

  is entitled to some deference because his home forum is the Eastern

  District but must be accorded less weight because the material

  events   underlying      the     Complaint       occurred   entirely   within    the

  Western District of Virginia.

        2. Witness Convenience

        The second factor of the§ 1404(a) analysis focuses on the

  convenience     to     the   witnesses       testifying     at   a   trial.      The

  convenience     of    witnesses        is   of   considerable    importance     when

  considering a        transfer,    especially the convenience of nonparty

  witnesses,    whose location should be afforded greater weight in


                                              26
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 27 of 35 Pageid#: 460




  deciding a motion to transfer venue.                       See Fitzgibbon v. Radak, No.

  3:18-cv-247, 2019 WL 470905, at *4 (E.D. Va. Feb. 6, 2019}; Koh,

  250    F.     Supp.      2d     at        636-37.        The     party      asserting    witness

  inconvenience            must        offer     sufficient        details         respecting     the

  witnesses          and       their     potential         testimony,        "by     affidavit    or

  otherwise,"         to enable the             Court to assess              the materiality of

  evidence and the degree of inconvenience.                             Koh, 250 F. Supp. 2d at

  636.        In other words,            generally,        "the influence of this factor

  cannot       be    assessed          in     the     absence      of    reliable      information

  identifying the witnesses involved and specifically describing

  their testimony."              Bd. of Trs., Sheet Metal Workers Nat'l Fund v.

  Baylor Heating           &   Air Conditioning, Inc., 702 F. Supp. 1253, 1258

  (E.    D.    Va.     1988).           To     satisfy     the     burden     that    a   forum    is

  inconvenient          for      witnesses,         generally       the      party    seeking     the

  transfer must provide particularized information of a witness'

  potential         testimony,         how     that    testimony        is   material     and non-

  cumulative,         or the degree to which it will be inconvenient to

  access that testimony in the present district.                                See Koh,    250 F.

  Supp. 2d at 636.

         The Defendants,               who aim to          transfer case to           the Western

  District, represent that they have compiled a list of potential

  non-party         witness       to     the    action,      and    that      the    "majority     of

  witnesses work and/or reside in the Western District of Virginia,



                                                      27
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 28 of 35 Pageid#: 461




  which would be a more convenient forum than the Eastern District

  of Virginia."       ECF No. 39 at 11; ECF No. 41 at 4-8.

        In support of their request to transfer, the Defendants have

  submitted the affidavit of Defendant Ponton, the Western Regional

  Operations    Chief    for    the Western District                    of    the      VDOC.        See

  generally ECF No.          41-2.         Initially,        Ponton notes              that,      " [Red

  Onion],     which     is    located        in      Pound,       Virginia,            is      located

  approximately 368 miles from the federal district courthouse in

  Richmond,    Virginia.       It    is    59 miles      from          the   federal         district

  courthouse in Abingdon, Virginia."                   Id.    1   4.     Ponton states that,

  "[o] f the sixteen named defendants, nine (9) are currently employed

  by or at     [Red Onion]."         Id.    1   9.    In addition,            "the twenty [Red

  Onion] employees who have been identified as potential witnesses

  include the ROSP institutional investigator,                           both institutional

  hearings officers, the assistant warden, the operations manager,

  the   grievance     coordinator,          and      numerous          members      of      the    ROSP

  medical, administrative, and security staff."                              Id.   1   12.      Posner

  further declares, in pertinent part, that

                    If this matter were to proceed to trial,
               the prolonged absence of the nine named
               defendants,   alone,   would   be  incredibly
               disruptive to the operation of ROSP, which is
               a maximum-security level facility that houses
               approximately   778   inmates.     When   also
               considering the absence of the non-party
               witnesses, the disruption to the operations of
               ROSP would be magnified. If a significant
               number of ROSP employees were compelled to be
               absent from this facility, over a period of

                                                28
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 29 of 35 Pageid#: 462




             several days, in order to testify at a jury
             trial in Richmond, ROSP would need to take
             extraordinary steps to ensure the continuing
             safety and security of this facility.
                  Specifically, the absence of that number
             of employees would result in the prison being
             critically understaffed.       ROSP would be
             compelled to either transfer a portion of its
             current inmate population to other VDOC
             facilities,   and/or bring in correctional
             officers   and employees    from other VDOC
             facilities to help staff the prison.
                  Finally,   if any ROSP      inmates were
             identified as potential witnesses in this
             action, transporting those inmates to Richmond
             for purposes of trial would also present
             logistical issues, the severity of which would
             vary depending upon the number of inmates
             called to testify. Considering the distance
             between ROSP and the federal courthouse in
             Richmond, any testifying inmates would need to
             be transported to the Richmond area the day
             before trial, and temporarily placed at a
             facility that could safely house level "S"
             inmates.    For  the   reasons   discussed  in
             paragraph 16, temporarily transferring level
             "S" inmates presents logistical difficulties,
             which would be amplified in the potential
             absence of enough security officers to escort
             these inmates to the Richmond area. The
             transporting officers would be in addition to
             any ROSP staff members who would be called to
             testify at trial, and in addition to the
             number of officers who would need to be left
             behind to safely staff the prison. Additional
             logistical concerns include the possible need
             to house inmate witnesses at multiple separate
             facilities, depending upon their security
             levels and any "enemy" declarations in their
             inmate records.
                  For these reasons, if this case were to
             proceed to a jury trial, and if that trial
             were held in Richmond, the resulting staffing
             shortage at ROSP, caused by the absence of the
             parties   and witnesses,     would critically
             undermine the safety and security of that
             prison. Similar security concerns would exist

                                       29
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 30 of 35 Pageid#: 463




             at WRSP, and the provisions of mental health
             services at MCTC could be gravely impacted.
             Considering the many logistical difficulties
             posed by trying a case of this nature over 350
             miles away from the prison, a Richmond trial
             would impose a significant burden on not just
             the named ROSP defendants, but would also
             greatly strain any remaining ROSP staff and
             would deplete overall prison resources.

  Id. 1113-14, 18, 21 (internal paragraph numbers omitted).

        Posner also notes that the above problems would not occur if

  the matter was tried in the Western District of Virginia.            That is

  somewhat of an overstatement but the problems would be considerably

  less in the Western District of Virginia because:

             These same logistical concerns would not be
             present if this case were tried in the federal
             courthouse in Big Stone Gap, or even in
             Abingdon. Considering the close proximity of
             ROSP. WRSP, and MCTC to those courthouses, the
             prison would be to rotate shifts and allow for
             the temporary absence of employees who might
             need to appear in court to testify. Also, ROSP
             and WRSP are accustomed to transporting
             inmates back and forth to those courthouses to
             testify and no relocation or reassignment
             would be required in order to bring those
             witnesses to court for the purposes of
             testifying to the jury.

  Id. 22.

        Ponton's affidavit clearly shows great inconvenience to those

  who would likely be called to testify.            But, the Defendants have

  not    satisfied    the      requirement    to     provide    particularized

  information    about   the    testimony    of    witnesses,   and   how   that




                                       30
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 31 of 35 Pageid#: 464



  testimony is material. 2       That failing ordinarily would be fatal.

  However,   the Complaint is very specific and provides significant

  information about the identity of key witnesses and the subjects

  about which they would testify.              Under this unique circumstance,

  the record here is sufficient to allow the assessment required by

  the applicable law.     Therefore, in this case, the Defendants' error

  is not fatal to the Transfer Motions.

        Lee's claims arise out of his solitary confinement while at

  Red Onion.    It is likely that Lee, who is currently located within

  the Western District of Virginia, will need to testify to support

  these claims.     The burden of moving and housing inmates for the

  duration of any trial falls on the Defendants.                   Cf.   Starnes v.

  McGuire,   512 F.2d 918,      931    (D.C.    Cir.    1974)    ("The burdens and

  dangers involved in transporting a prisoner across long distances

  are, in our opinion, a significant inconvenience to the Bureau of

  Prisons and will normally justify transfer.").                 Further, in order

  to defend the claims based on Lee's confinement, Defendants, as

  they point out, will be required to call prison employees from Red

  Onion and Wallens Ridge to defend against Lee's claims.                 See Keitt

  v.   New York,   No.   12   CIV.    2350     (PAE),   2013    WL 3479526,   at   *3

  (S.D.N.Y. July 10, 2013} (finding that witnesses in a prison abuse




  2 Counsel must be familiar with the applicable law and must make
  sure that their filings comply with it.   Failure to do that most
  often results in the denial of motions of this sort.
                                         31
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 32 of 35 Pageid#: 465




  suit     were   likely   to     be   located         at    or     near    the   correctional

  facilities where the abuse occurred).                           Given that the claims at

  hand involve a prolonged period of mistreatment, Defendants will

  be required to call a significant number of current and former

  prison employees in order to defend themselves.

         The reasons stated with respect to witness convenience to

  maintain this matter in the Eastern District of Virginia do not

  outweigh the reasons favoring transfer to the Western District.

  First,    the identified witnesses and Defendants who reside in in

  the Eastern District of Virginia do not object to traveling to the

  Western     District       to    accommodate              the     other    Defendants      and

  witnesses.       ECF No.      41-2   1   23.        Second, while it is clear that

  Richmond is the more convenient forum for Lee's sister,                                 Lee's

  sister does not reside in Richmond and the other evidence before

  the    Court    strongly      establishes           that    the     Western     District    of

  Virginia will be the most convenient forum for the vast majority

  of witnesses.      Accordingly, this factor weighs heavily in favor of

  transfer.

         3. Convenience of the Parties

         The Defendants, as movants, "must show (1) that the original

  forum is inconvenient for them and (2) that [the non-moving party]

  will not be substantially inconvenienced by the transfer." Seaman,

  2019 WL 1474392, at *6 (citing Fitzgibbon, 2019 WL 470905 at *3;

  Koh, 250 F. Supp. 2d at 636).

                                                 32
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 33 of 35 Pageid#: 466




        The   Defendants    have    demonstrated       that     they      will   be

  inconvenienced by conducting a trial in the Eastern District of

  Virginia.   Based on the list of potential witnesses the Defendants

  have proffered, it appears that litigating this case would require

  significant shifting of VDOC resources at Red Onion to conduct a

  trial on this matter in the Eastern District of Virginia.                 Reyes,

  2019 WL 4195344,    at *13.      Other than the longer trip for Lee's

  sister, Lee will not be inconvenienced by conducting the trial in

  the Western District of Virginia.        Therefore, this factor strongly

  favors transfer to the Western District of Virginia.

        4. The Interest of Justice

        "The last factor for the Court to consider is 'the interest

  of justice,' which encompasses public interest factors aimed at

  'systemic integrity and fairness."' Seaman, 2019 WL 1474392, at

  *7 {quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 30

  {1988)).    Judicial   economy    and    the    avoidance   of   inconsistent

  judgments are prominent among the principal elements of systemic

  integrity. See Fitzgibbon, 2019 WL 470905, at *4; U.S. Ship Mgmt.,

  Inc. v. Maersk Line, Ltd., 357 F. Supp. 2d 924, 937-38 (E.D. Va.

  2005). Other factors include "the pendency of a related action,

  the   court's    familiarity     with     the    applicable      law,     docket

  conditions, access to premises that might have to be viewed, the

  possibility of unfair trial,       the ability to join other parties,

  and the possibility of harassment." Koh, 250 F. Supp. 2d at 639.

                                      33
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 34 of 35 Pageid#: 467




        Lee asserts that, "While there are other cases pending in the

  Western District against officials at Red Onion for its solitary

  confinement    practices,     the   resolution        of    those   cases    will

  necessarily    turn    on   the   specific    facts    of    each   Plaintiff's

  circumstances."       ECF No. 45 at 11.      However, as the Court pointed

  out in Reyes,      both the avoidance of inconsistent judgments and

  judicial economy favor transferring the action to the Western

  District of Virginia.

              In the decades that the undersigned has been
              sitting in Richmond, this Court has not ever
              issued a final judgment as to whether the
              conditions at Red Onion and the Step-Down
              Program pass constitutional muster. However,
              the United States District Court for the
              Western   District   of  Virginia    regularly
              addresses those issues. Thus, the possibility
              for inconsistent judgments respecting the
              constitutionality of the conditions at Red
              Onion and the Step-Down Program will be
              greatly reduced if this matter is transferred
              to the Western District of Virginia.

  Reyes, 2019 WL 4195344, at *14.

        Therefore,    the interest of justice favors transfer to the

  Western District.        Because the majority of the            factors     to be

  considered under§ 1404(a) strongly favor transferring the matter

  to the Western District of Virginia,           transfer to that forum is

  appropriate.

                              III. CONCLUSION

        For the reasons stated above,           DEFENDANT EVERETT MCDUFFIE,

  M.D.'S MOTION TO TRANSFER (ECF NO. 38) and Defendants' MOTION TO

                                        34
Case 2:20-cv-00006-JPJ-PMS Document 46 Filed 04/21/20 Page 35 of 35 Pageid#: 468




  TRANSFER VENUE (ECF NO. 40) will be granted and this action will

  be transferred to the Western District of Virginia. 3

        It is so ORDERED.


                                               /s/
                               Robert E. Payne
                               Senior United States District Judge


  Richmond, Virginia
  Date: A p r i l ~ ' 2020




  3 The judges of that Court will decide which division of the Court
  should be the appropriate place for assignment.
    The various motions (ECF Nos. 13, 15, 22, and 35) are best
  resolved by the transferee court.
                                       35
